Exhibit 10.3

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed with the
Commission.

PFIZER EQUINE PRODUCTS

MARKETING AGREEMENT

This Agreement dated and effective as of January 1, 2007 is made by and between
Pfizer Inc, 235 East 42nd Street, New York, New York 10017 (hereinafter,
“PFIZER”) and MWI Veterinary Supply Co., 651 South Stratford Drive, Suite 100,
Meridian, ID 83642 (hereinafter, “MWI”).

1.                    PFIZER hereby appoints MWI, and MWI hereby accepts
appointment, as a contract distributor for PFIZER Products set forth on Exhibit
A (the “Products”), to purchase from PFIZER and to resell for MWI’s own account
as a distributor, subject to the following terms and conditions.

2.                   MWI recognizes and agrees to the following:

(a)          PFIZER has elected to work with a select group of distributors that
are committed to maximizing the sale of the Products and to working closely with
PFIZER to identify market opportunities for both companies. The intent of this
Agreement is to attain that goal;

(b)                                 PFIZER intends to utilize this group of
distributors to sell the Products to customers below them in the distribution
chain and that PFIZER has, and may in the future, run promotions and other
activities that would be seriously prejudiced if MWI resells the Products to
other PFIZER contract distributors, non-employee agents or through brokers.

3.                                                Accordingly, MWI shall:

(a)                                  use its reasonable best efforts to sell the
Products by focusing its primary effort at reselling to horse owners,
veterinarians and OTC retailers;

(b)                                 maintain a full-time outside and inside
sales force that will personally and actively solicit sales of the Products and
to pay such sales representatives reasonable commission as MWI deems appropriate
in its sole discretion;

(c)                                  store and handle its inventory of Products
under conditions that will ensure that such Products retain their potency,
purity, quality, and identity;

(d)                                 MWI will provide PDA/EDI with sales out data
on each PFIZER sku MWI sells. MWI will provide to Covansys its Health Industry
Number, Customer Health Industry Number, Pfizer product number, transaction
date, ship to zip code, number of units and price with respect to each sale of
product, and unit inventories on each Pfizer sku that MWI sells. This
information should be sent to Covansys. Sales out data shall be provided to
Covansys within [*] of the date of each invoice.  MWI will use its best efforts
to insure sales out data integrity and timeliness;

(e)                                  not sell the Products to other PFIZER
contract distributors provided such distributors are identified by PFIZER, nor
shall MWI sell the Products through brokers or non-employee agents;


--------------------------------------------------------------------------------


(f)                                    set its resale prices for the Products
independently and at its sole discretion;

(g)          cooperate fully with PFIZER by actively participating in such
strategy sessions as PFIZER reasonably may require, for the purpose of
developing programs to increase use of the Products; and to cooperate fully with
PFIZER in implementing all promotions and sales campaigns for the Products;

(h)                                 allow PFlZER’s representatives to attend and
actively participate in meetings of MWI’s sales representatives;

(i)                                     MWI agrees that credit limits
established by PFIZER shall be subject to change by PFIZER in its sole
discretion and that no shipments will be made to MWI in excess of the
established credit limits;

(j)                                     take no action, whether or not
identified above, that would harm the goodwill or name of PFIZER, or damage the
interests of PFIZER or the Products. For purposes of this Agreement “Goodwill”
shall mean the marketplace advantage of customer patronage and loyalty developed
with continuous business under the same name over a period of time.

(k)                                   MWI shall immediately notify PFIZER in the
event MWI obtains information indicating that any of the Products may have to be
recalled either by virtue of applicable law or regulation or good business
judgment. PFIZER shall control all efforts necessary to conduct any such recall.
MWI shall cooperate with PFIZER and MWI agrees to maintain adequate records to
conduct such recall, including the name, address and Product purchases of all
purchasers of PFIZER Products.

(l)                                        MWI may make use of the custom
marketing program funding provided for in Exhibit E hereto.

(m)                               Make payment to PFIZER [*].

(n)                                 Provide to PFIZER by the close of business
on the last business day of each PFIZER Accounting Period (as set forth in
Exhibit F hereto) an inventory report covering all inventory purchased from
PFIZER and setting forth in dollars at MWI’s acquisition cost from PFIZER the
amount of inventory by species.   MWI agrees that PFIZER shall have the right to
audit inventory in the possession of MWI to confirm compliance with this
paragraph 3 (n) and to confirm the accuracy of the data contained in the report.

4.                                         PFIZER shall:

(a)                                  sell the Products to MWI at the prices in
effect in the then current published PFIZER Animal Health Products Distributor
Price List (hereinafter, “Price List”). PFIZER also shall permit MWI to
participate in the distributor incentive programs offered by PFIZER, in
accordance with the terms of such programs. PFIZER shall have the unrestricted
right to revise the prices, terms and conditions of the Price List, and to add
or delete Products or package sizes, without advance notice to MWI, and the
revisions shall be effective on all orders submitted after the effective date of
the price revisions. In all cases of orders received for other than immediate
shipment, the price for the Products shall be that in effect at the time of
shipment. PFIZER agrees to give MWI [*] advance notice of price increases;

2


--------------------------------------------------------------------------------


(b)                                compensate MWI in accordance with Exhibits B,
D and E hereto. In the event that one Agreement holder acquires or combines with
another Agreement holder, the purchase objectives will be adjusted accordingly
for the purpose of determining incentives earned.;

(c)                                 allow MWI credit on prepaid returns in
accordance with PFIZER’s Outdated Products Policy which is in effect at the
time;

(d)          Agreement holders with more than one location must combine
purchases of all locations to determine attainment level for incentives. In the
event that one Agreement holder acquires or combines with another Agreement
holder, the purchase objectives will be adjusted accordingly for the purpose of
determining incentives earned.

(e)                                 Direct purchase from PFIZER will be used to
determine the level of purchases achieved. Any discrepancies must be documented
by the Marketing Agreement holder using copies of PFIZER invoices.

5.                 All purchases by MWI pursuant to this Agreement shall be in
accordance with the terms of PFIZER’s Pricing and Shipping Policies, as may be
amended by PFIZER from time to time. Unless the parties agree otherwise,
shipments shall be made to either MWI’s central warehouse point or to branch
offices at MWI’s direction.

6.                 The following standard conditions shall apply to all sales
under this Agreement:

(a)                                  MWI shall cooperate fully with PFIZER in
participating fully in the Animal Health Institute Electronic Data Interchange
for the reporting of sales and inventory data on a daily basis. The data to be
reported shall be as described in the AHI EDI Transaction sets.

(b)                                 all orders are subject to acceptance by
PFIZER’s Home Office. Title to the goods shall pass to MWI once they have been
properly delivered to the address designated by MWI. Products requiring
temperature control will be shipped F.O.B. destination;

(c)                                  any tax or other charge upon the sale
and/or shipment of the goods now or hereafter imposed by federal, state or
municipal authorities shall be paid by MWI. In the event that the price of any
article includes transportation charges, any increase or decrease in
transportation charges shall be for MWI’s account;

(d)                                 EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN
THE LABELING OF THE PRODUCTS SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED
WARRANTIES WITH RESPECT TO THE PRODUCTS;

(e)                                  PFIZER shall defend and indemnify MWI from
all claims resulting from any breach by PFIZER of the warranties set forth in
this paragraph 6, and specifically any claim that the Products, as sold by
PFIZER, were defective. In the event PFIZER is found by any court of competent
jurisdiction to be liable for any claim based in products liability, then PFIZER
shall reimburse MWI’s reasonable legal fees incurred in the course of
cooperating with PFIZER’s defense. To be covered by this defense and indemnity,
MWI must: promptly notify PFIZER of any such claim; allow PFIZER to fully
control the defense and/or resolution of the claim; and cooperate fully with
PFIZER in the matter. This

3


--------------------------------------------------------------------------------


defense, indemnity and payment for legal fees shall not apply to claims
alleging: MWI alteration, negligent handling or improper storage of the
Products; sale of outdated Products; sale or recommendation of the Products for
uses or in a manner not set forth in the labeling supplied by PFIZER; or sale of
the Products after receipt of notice from PFIZER that such sales should be
halted;

(f)                                    in no event shall PFIZER be liable to MWI
for special, collateral, incidental, or consequential damages in connection with
or arising out of the purchase, resale, or use of the Products. Except as
provided under subparagraph 6(e), above, total damages recoverable against
PFIZER by MWI shall be exclusively limited to the purchase price of the Products
with respect to which damages are claimed;

(g)                                 failure of PFIZER to make or of MWI to take,
when due, any delivery (or portion thereof) pursuant to an order hereunder, if
occasioned by any circumstance or condition beyond the control of the party so
failing, shall not subject the failing party to any liability to the other and,
at the option of either party, that order or portion thereof not delivered may
be canceled;

(h)                                 acceptance of MWI’s order by PFIZER is
expressly made conditional upon MWI’s acceptance of the conditions of sale as
set forth herein, and the prices, terms and conditions of the Price List then in
effect, notwithstanding acknowledgment or receipt of MWI’s purchase order
containing additional or different provisions, or conflicting oral
representations by any agent of PFIZER.

7.                                         MWI and PFIZER agree that, under the
specific circumstances delineated herein, PFIZER, at PFIZER’s sole discretion
may recoup the sums outstanding to it from MWI against those sums which may
become due from PFIZER to MWI, in that the obligations arise from mutual
transactions.

A.                                      The specific circumstances which will
enable PFIZER to initiate recoupment are:

i.                                            MWI becomes insolvent which shall
be defined as:

(a)   the sum of MWI’s debts is greater than all of MWI’s property (“Balance
Sheet Test”); or

(b)   MWI is generally not paying its debts as they come due; or

(c)          MWI has failed to act in good faith for a period in excess of six
months to resolve any outstanding invoice or purchase order issues or
reconciliations.

ii.                                          MWI commences a liquidation of its
operations by means of a sale of its assets in their entirety or piecemeal.

4


--------------------------------------------------------------------------------


iii.                                        MWI ceases its business operations
whether or not such cessation is voluntary or involuntary.

iv.                                   MWI files a proceeding pursuant to the
U.S. Bankruptcy Code or any state court proceeding, including an Assignment for
the Benefit of Creditors.

8.                                       MWI shall distribute Pfizer products
only under the labeling provided by Pfizer; prescribe, recommend, suggest, and
advertise each product for use only under the conditions stated in the labeling
provided by Pfizer; and observe all federal, state, and local laws governing the
distribution of animal drugs.

9.                                       Nothing in this Agreement shall be
deemed to limit Pfizer’s ability to sell any product at any time to any other
customer any other party.

10.                                 MWI and PFIZER acknowledge that in the
performance of their duties hereunder MWI and PFIZER may obtain access to
“Confidential Information” (as defined below) of each other. MWI and PFIZER
agree that during the term of this Agreement and for a period of three (3) years
after the termination of this Agreement, unless specifically permitted in
writing by the other party, to (a) retain in confidence and not disclose to any
third party and (b) use only for the purpose of carrying out their duties
hereunder, any such Confidential information. As used herein the term
“Confidential Information” means any information, or data, whether of a business
or scientific nature and whether in written, oral or tangible form, relating to
PFIZER’s and MWI’s business or potential business or its research and
development activities, not generally available to or known to the public, and
not otherwise known to the receiving party, that is disclosed to or learned by
the other party pursuant hereto. Upon completion of the work provided for
hereunder or other termination of this Agreement each party will return to the
other party any documents, or copies thereof, or any product samples, containing
or constituting Confidential Information disclosed to or generated by either
party in connection with this Agreement.

11.                                 This Agreement shall be effective as of the
date first written above and shall continue in force until December 31, 2007.
Either party may terminate this agreement prior to the expiration date (i) with
or without cause, upon thirty (30) days written notice to the other party, or
(ii) immediately upon written notice, in the event of a material breach by the
other party.

12.                                 This Agreement shall be governed by the laws
of the State of New York applicable to contracts to be fully performed therein.
This Agreement is not assignable without the express written consent of Pfizer,
and may be modified or amended only in writing signed by the party to be bound.

13.                                 This Agreement and documents referred to
herein embody the entire understanding between the parties hereto, will
supersede prior agreements relating to the Products, and may be modified

5


--------------------------------------------------------------------------------


only in writing and signed by the parties to be bound. No activities conducted
pursuant to this Agreement or related thereto, including but not limited to the
future planning activities of the parties, shall be deemed to give rise to any
obligations on the part of either party other than as expressly provided for
herein.

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

MWl Veterinary Supply Co.

Pfizer Inc

 

 

 

 

BY:

/s/ James F. Cleary, Jr.

 

BY:

/s/ Robert DiMarzo

 

 

Robert DiMarzo

Print Name:

James F. Cleary, Jr.

 

 

President, U.S. Operations

 

 

Pfizer Animal Health

Title:

President & CEO

 

 

 

 

 

Date:

3/22/07

 

Date:

4/3/07

 

6


--------------------------------------------------------------------------------